DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1, lines 4-5 recites “measuring, by the one or more processors, an ambient air temperature of the water recovery system based on data obtained from an ambient air temperature sensor”.  However, it is unclear how a measurement is based on data obtained from a sensor when a measurement is “the act or process of measuring ” (defined by the Merriam-Webster dictionary).  It appears that the ambient air temperature is determined based on data obtained from the ambient air temperature sensor.  For purposes of examination “measuring, by the one or more processors, an ambient air temperature of the water recovery system based on data obtained from an ambient air temperature sensor” will be considered - - determining, by the one or more processors, an ambient air temperature of the water recovery system based on data obtained from an ambient air temperature sensor - - .
	Claim 1, lines 6-8 recites “measuring, by the one or more processors, one or more evaporator temperatures associated with an evaporator of the water recovery system based on data obtained from one or more evaporator temperature sensors”.  However, it is unclear how a measurement is based on data obtained from a sensor when a measurement is “the act or process of measuring ” (defined by the Merriam-Webster dictionary).  For purposes of examination “measuring, by the one or more processors, one or more evaporator temperatures associated with an evaporator of the water recovery system based on data obtained from one or more evaporator temperature sensors” will be considered - - determining, by the one or more processors, one or more evaporator temperatures associated with an evaporator of the water recovery system based on data obtained from one or more evaporator temperature sensors - - .
	Claim 5, lines 1-3, recite “wherein measuring the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors further comprises:”.  However, it is unclear how a measurement is based on data obtained from a sensor when a measurement is “the act or process of measuring ” (defined by the Merriam-Webster dictionary).  For purposes of examination “wherein measuring the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors further comprises:” will be considered - - wherein determining the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors further comprises: - - .
	Claim 5, lines 4-5, recite “measuring, by the one or more processors, an evaporator coil temperature based on data obtained from an evaporator coil temperature sensor”.  However, it is unclear how a measurement is based on data obtained from a sensor when a measurement is “the act or process of measuring ” (defined by the Merriam-Webster dictionary).  For purposes of examination “measuring, by the one or more processors, an evaporator coil temperature based on data obtained from an evaporator coil temperature sensor” will be considered - - determining, by the one or more processors, an evaporator coil temperature based on data obtained from an evaporator coil temperature sensor - - .
	Claim 6, lines 2-3, recite “measuring, by the one or more processors, an ambient relative humidity of the water recovery system based on data obtained from a humidity sensor”.  However, it is unclear how a measurement is based on data obtained from a sensor when a measurement is “the act or process of measuring ” (defined by the Merriam-Webster dictionary).  For purposes of examination “measuring, by the one or more processors, an ambient relative humidity of the water recovery system based on data obtained from a humidity sensor;” will be considered - - determining, by the one or more processors, an ambient relative humidity of the water recovery system based on data obtained from a humidity sensor;  - - .
	Claim 7, lines 1-3, recite “wherein measuring the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors further comprises”.  However, it is unclear how a measurement is based on data obtained from a sensor when a measurement is “the act or process of measuring ” (defined by the Merriam-Webster dictionary).  For purposes of examination “wherein measuring the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors further comprises” will be considered - - wherein determining the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors further comprises  - - .
	Claim 7, lines 4-5, recite “measuring, by the one or more processors, an evaporator coil temperature based on data obtained from an evaporator coil temperature sensor”.  However, it is unclear how a measurement is based on data obtained from a sensor when a measurement is “the act or process of measuring ” (defined by the Merriam-Webster dictionary).  For purposes of examination “measuring, by the one or more processors, an evaporator coil temperature based on data obtained from an evaporator coil temperature sensor” will be considered - - determining, by the one or more processors, an evaporator coil temperature based on data obtained from an evaporator coil temperature sensor  - - .
	Claim 11, lines 8-9, recite “measure an ambient air temperature of the water recovery system based on data obtained from an ambient air temperature sensor”.  However, it is unclear how a measurement is based on data obtained from a sensor when a measurement is “the act or process of measuring ” (defined by the Merriam-Webster dictionary).  For purposes of examination “measure an ambient air temperature of the water recovery system based on data obtained from an ambient air temperature sensor” will be considered - - determine an ambient air temperature of the water recovery system based on data obtained from an ambient air temperature sensor  - - .
	Claim 11, lines 10-12, recite “measure one or more evaporator temperatures associated with an evaporator of the water recovery system based on data obtained from one or more evaporator temperature sensors”.  However, it is unclear how a measurement is based on data obtained from a sensor when a measurement is “the act or process of measuring ” (defined by the Merriam-Webster dictionary).  For purposes of examination “measure one or more evaporator temperatures associated with an evaporator of the water recovery system based on data obtained from one or more evaporator temperature sensors” will be considered - - determine one or more evaporator temperatures associated with an evaporator of the water recovery system based on data obtained from one or more evaporator temperature sensors  - - .
	Claim 15, lines 1-4, recite “wherein measuring the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors causes the one or more processors to:”.  However, it is unclear how a measurement of an evaporator coil temperature is based on data obtained from an evaporator coil temperature sensor when a measurement is “the act or process of measuring ” (defined by the Merriam-Webster dictionary).  For purposes of examination “wherein measuring the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors causes the one or more processors to:” will be considered - - wherein measuring the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors causes the one or more processors to: - - .
	Claim 15, lines 5-6, recite “measure an evaporator coil temperature based on data obtained from an evaporator coil temperature sensor”.  However, it is unclear how a measurement of an evaporator coil temperature is based on data obtained from an evaporator coil temperature sensor when a measurement is “the act or process of measuring ” (defined by the Merriam-Webster dictionary).  It appears that the evaporator coil temperature is determined based on data obtained from an evaporator coil temperature sensor.  For purposes of examination “measure an evaporator coil temperature based on data obtained from an evaporator coil temperature sensor” will be considered - - determine an evaporator coil temperature based on data obtained from an evaporator coil temperature sensor - - .
	Claim 16, lines 3-4, recite “measure an ambient relative humidity of the water recovery system based on data obtained from a humidity sensor”.  However, it is unclear how a measurement of an evaporator coil temperature is based on data obtained from an evaporator coil temperature sensor when a measurement is “the act or process of measuring ” (defined by the Merriam-Webster dictionary).  For purposes of examination “measure an ambient relative humidity of the water recovery system based on data obtained from a humidity sensor” will be considered - - determine an ambient relative humidity of the water recovery system based on data obtained from a humidity sensor - - .
	Claim 17, lines 1-4, recite “wherein measuring the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors causes the one or more processors to:”.  However, it is unclear how a measurement of an evaporator coil temperature is based on data obtained from an evaporator coil temperature sensor when a measurement is “the act or process of measuring ” (defined by the Merriam-Webster dictionary).  It appears that the evaporator coil temperature is determined based on data obtained from an evaporator coil temperature sensor.  For purposes of examination “wherein measuring the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors causes the one or more processors to:” will be considered - - wherein determining the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors causes the one or more processors to: - - .
	Claim 17, lines 5-6, recite “measure a post-evaporator temperature based on data obtained from a post-evaporator temperature sensor”.  However, it is unclear how a measurement of an evaporator coil temperature is based on data obtained from an evaporator coil temperature sensor when a measurement is “the act or process of measuring ” (defined by the Merriam-Webster dictionary).  It appears that the evaporator coil temperature is determined based on data obtained from an evaporator coil temperature sensor.  For purposes of examination “measure a post-evaporator temperature based on data obtained from a post-evaporator temperature sensor” will be considered - - determine a post-evaporator temperature based on data obtained from a post-evaporator temperature sensor - - .
	Claims 2-10 and 12-20 are rejected to as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 10, 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oomura et al. (US 2001/0010261) in view of Sato (JP2009292318).
	Claim 1 recites similar limitations as recited in claim 11 and is rejected in a similar manner.
	If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Claim 4 recites similar limitations as recited in claim 14 and is rejected in a similar manner.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Claim 10 recites similar limitations as recited in claim 20 and is rejected in a similar manner.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.

	Per claim 11, Oomura teaches a system (6) comprising: one or more processors (7); and one or more non-transitory memory modules communicatively coupled to the one or more processors and storing machine-readable instructions that, when executed, cause the one or more processors to: activate a plurality of dampers (21, 13, 52), a fan (32), and a refrigeration system (40) of the water recovery system; determine an ambient air temperature of the system based on data obtained from an ambient air temperature sensor (72); determine one or more evaporator temperatures associated with an evaporator of the system based on data obtained from one or more evaporator temperature sensors (74); determine an optimal evaporator air temperature (“TEO”, S33) of the system based on ambient air temperature (TAM) (i.e. to clarify, “TEO” is based on “TAO” and “TAO” is based on “TAM”, thus “TEO is based on the ambient air temperature); and set a speed of the fan of the system based on the optimal evaporator air temperature (S6, para. 0064) but fails to explicitly teach  wherein the system is a water recovery system.
	However, water recovery systems are old and well known.  For example, Sato teaches a refrigeration system (2), wherein the refrigeration system is a water recovery system (32) for ensuring durability of the refrigeration system (pg. 5, second paragraph of the English translation).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a water recovery system, as taught by Sato in the invention of Oomura, in order to advantageously ensure durability of the refrigeration system (pg. 5, second paragraph of the English translation).   
	When the water recovery system of Sato is combined the system of Oomura, the result is a water recovery system comprising: one or more processors; and one or more non-transitory memory modules communicatively coupled to the one or more processors and storing machine-readable instructions that, when executed, cause the one or more processors to: activate a plurality of dampers, a fan, and a refrigeration system of the water recovery system; determine an ambient air temperature of the water recovery system based on data obtained from an ambient air temperature sensor; determine one or more evaporator temperatures associated with an evaporator of the water recovery system based on data obtained from one or more evaporator temperature sensors; determine an optimal evaporator air temperature of the water recovery system based on ambient air temperature; and set a speed of the fan of the water recovery system based on the optimal evaporator air temperature, as claimed.
	Per claim 14, Oomura, as modified, meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Oomura, as modified, teaches wherein activating the refrigeration system causes the one or more processors to activate a compressor of the refrigeration system (para. 0069).  
	Per claim 20, Oomura, as modified, meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Oomura, as modified, teaches wherein activating the refrigeration system (40) causes the one or more processors (7) to activate a condenser (42) of the refrigeration system (40).
Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oomura et al. (US 2001/0010261) in view of Sato (JP2009292318) as applied to the claims above and further in view of  Becze et al. (US 2013/0319250).
	Claim 2 recites similar limitations as recited in claim 12 and is rejected in a similar manner.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Claim 3 recites similar limitations as recited in claim 13 and is rejected in a similar manner.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Per claims 12-13, Oomura, as modified, meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Oomura, as modified, fails to explicitly teach teaches wherein the machine-readable instructions, when executed, cause the one or more processors to: determine whether an operating characteristic of the water recovery system corresponds to one or more conditions; and set the water recovery system from a first operation mode to a second operation mode in response to determining the operating characteristic of the water recovery system corresponds to the one or more conditions (claim 12), wherein the one or more conditions comprises at least one of: a period of time of operating the water recovery system in the first operation mode is greater than a threshold period of time; a weather condition corresponds to a transition to the second operation mode; a concentration of a liquid desiccant solution of the water recovery system corresponds to the transition to the second operation mode; an energy consumption of the water recovery system exceeds a threshold energy consumption; and an amount of water vapor absorbed by a desiccant stack of the water recovery system exceeds a threshold amount of water vapor (claim 13). 
	However, Becze teaches a water recovery system wherein a machine-readable instructions, when executed, cause one or more processors (200)  to:
determine whether an operating characteristic of a water recovery system corresponds to one or more conditions (“weather conditions”, para. 0073); and 
set the water recovery system from a first operation mode (“charge cycle”, para. 0050) to a second operation mode (“extraction cycle”, para. 0050) in response to determining the operating characteristic of the water recovery system corresponds to the one or more conditions (para. 0086) (claim 12), wherein the one or more conditions comprises a weather condition to transition to the second operation mode (claim 13) (“Each of these factors may ultimately affect the operation of the device. With respect to temperature and humidity data, this data will partially determine optimum times for operating the cycles of the device”, para. 0086) for optimizing water extraction (para. 0021).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide
machine-readable instructions, when executed, that cause one or more processors to:
determine whether an operating characteristic of a water recovery system corresponds to one or more conditions; and 
set the water recovery system from a first operation mode to a second operation mode in response to determining the operating characteristic of the water recovery system corresponds to the one or more conditions, wherein the one or more conditions comprises a weather condition to transition to the second operation mode, as taught by Ball in the invention of Oomura, as modified, in order to advantageously optimize water extraction (para. 0021).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oomura et al. (US 2001/0010261) in view of Sato (JP2009292318) as applied to the claims above and further in view of Huerta-Ochoa (US 2010/0324742).
	Claim 5 recites similar limitations as recited in claim 15 and is rejected in a similar manner.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Per claim 15, Oomura, as modified, meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Oomura, as modified, fails to explicitly teach wherein measuring the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors causes the one or more processors to: measure an evaporator coil temperature based on data obtained from an evaporator coil temperature sensor.
	However, Huerta-Ochoa teaches a refrigeration system wherein determining an evaporator temperature (temperature measured by 232) associated with an evaporator (220, the evaporator inlet, and the evaporator outlet) based on data obtained from an evaporator temperature sensor (232, “evaporator coil outlet temperature sensor”, para. 0054) causes a processor (240) to determine an evaporator coil temperature (temperature measured by 234) based on data obtained from an evaporator coil temperature sensor (234) (para. 0056) for regulating the flow of refrigerant to the evaporator (para. 0008).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide determining an evaporator temperature associated with an evaporator based on data obtained from an evaporator temperature sensor that causes a processor to determine an evaporator coil temperature based on data obtained from an evaporator coil temperature sensor, as taught by Huerta-Ochoa in the invention of Oomura, as modified, in order to advantageously regulate the flow of refrigerant to the evaporator (para. 0008), thereby optimizing the performance of the system.
	When the refrigeration system of Huerta-Ochoa is combined with the water recovery system of Oomura, as modified, the result is wherein measuring the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors causes the one or more processors to: measure an evaporator coil temperature based on data obtained from an evaporator coil temperature sensor, as claimed.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oomura et al. (US 2001/0010261) in view of Sato (JP2009292318) and Becze et al. (US 2013/0319250) as applied to the claims above and further in view of  Hill et al. (US 8,627,673).
	Claim 6 recites similar limitations as recited in claim 16 and is rejected in a similar manner.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Per claim 16, Oomura, as modified, meets the claim limitations as disclosed in the above rejection of claim 15.  Further, Oomura, as modified, fails to explicitly teach teaches wherein the machine-readable instructions, when executed, cause the one or more processors to: determine an ambient relative humidity of the water recovery system based on data obtained from a humidity sensor.
	However, Hill teaches a water recovery system (fig. 5) wherein machine-readable instructions, when executed, cause one or more processors (470) to: determine an ambient relative humidity of the water recovery system based on data obtained from a humidity sensor (col. 8, lines 14-16 of Hill) for harvesting pure water (col 2, lines 27-28).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide machine-readable instructions, when executed, that cause a processors to: determine an ambient relative humidity of a water recovery system based on data obtained from a humidity sensor, as taught by Hill in the invention of Oomura, as modified, in order to advantageously harvest pure water (col. 2, lines 27-28).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oomura et al. (US 2001/0010261) in view of Sato (JP2009292318) as applied to the claims above and further in view of Wijaya et al. (US 2010/0286830).
	Claim 7 recites similar limitations as recited in claim 17 and is rejected in a similar manner.
If a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process.   Thus, the method, as claimed, would necessarily result from the normal operation of the apparatus.  See MPEP 2112.02.
	Per claim 17, Oomura, as modified, meets the claim limitations as disclosed in the above rejection of claim 11.  Further, Oomura, as modified, fails to explicitly teach 
determining the one or more evaporator temperatures associated with the evaporator of the water recovery system based on the data obtained from the one or more evaporator temperature sensors causes the one or more processors to: determine a post-evaporator temperature based on data obtained from a post-evaporator temperature sensor.  
	However, Wijaya teaches a refrigeration system including determining an evaporator temperature associated with an evaporator based on data obtained from an evaporator temperature sensor (112) that causes a processor to determine a post-evaporator temperature based on data obtained from a post-evaporator temperature sensor (212) (see figure 4) for preventing icing of the evaporator (para. 0003).  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a refrigeration system including determining an evaporator temperature associated with an evaporator based on data obtained from an evaporator temperature sensor that causes a processor to determine a post-evaporator temperature based on data obtained from a post-evaporator temperature sensor, as taught by Wijaya in the invention of Oomura, as modified, in order to advantageously prevent icing of the evaporator (para. 0003). 
Allowable Subject Matter
Claims 8-9 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hill et al. (US 7954335) teaches an atmospheric water harvesting system.
Dagan (US 6,644,060) teaches an atmospheric water recovery system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763